Citation Nr: 0010094	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1997, for an apportionment of the veteran's Department of 
Veterans Affairs (VA) disability compensation benefits.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1998 special apportionment 
decision of the VA Nashville Regional Office (RO) which 
awarded an apportionment of the veteran's compensation 
benefits on behalf of his then-minor son, effective October 
1, 1997.  The appellant, who is the mother and custodian of 
the veteran's son, appealed the RO determination, arguing 
that an earlier effective date was warranted.

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO.  Neither the veteran nor his 
representative was advised of the scheduled hearing.  See 38 
C.F.R. § 20.713 (1999) (outlining procedural requirements 
pertaining to hearings in simultaneously contested claims).  
However, the Board finds that the RO's failure to comply with 
the requirements for simultaneously contested claims has not 
prejudiced the veteran in this case, and that the Board may 
proceed with a decision on the issue on appeal without 
additional development.  See Bernard v Brown, 4 Vet. App. 384 
(1993).  First, it is noted that although the appellant was 
notified of the time and date of the hearing by mail sent to 
her last known address, she failed to appear for the hearing 
scheduled in January 2000; also, she furnished no explanation 
for her failure to appear, and she requested no postponement 
or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) 
(1999), when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case is 
processed as though the hearing request was withdrawn.  
Although all procedural requirements for simultaneously 
contested claims were not met in this case, based on the 
disposition of the appeal, it is clear that no prejudice 
accrues to the veteran.


FINDINGS OF FACT

1.  The appellant filed requests for an apportionment of the 
veteran's VA compensation benefits on behalf of one of their 
sons in March 1994, August 1994, and May 1996.

2.  Upon receipt of these requests, by April 1994, September 
1994, and August 1996 letters, the RO notified her that her 
claims were incomplete and requested that she submit 
additional evidence, namely, financial information regarding 
her income, expenses, and net worth.

3.  The appellant first submitted the financial information 
requested by the RO on September [redacted], 1997.  

4.  By January 1998 Special Apportionment Decision, the RO 
granted apportionment of the veteran's compensation benefits 
on behalf of his son, effective October 1, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
1997, for an apportionment of the veteran's VA compensation 
benefits have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. §§ 3.158, 3.400(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that by February 1987 decision, the Board 
granted the veteran's claim of service connection for 
hypertension.  By March 1987 rating decision, the RO 
effectuated that decision and assigned a 30 percent rating 
for hypertension, effective October 1, 1985.  Since then, 
service connection for additional disability has been 
awarded; the veteran's combined disability rating is now 50 
percent.

In January 1989, the appellant submitted copies of birth 
certificates for one of her sons and one of her daughters.  
No father was listed on the children's birth certificates, 
nor did the appellant identify the veteran as the father of 
her children.  Moreover, she did not accompany the birth 
certificates with a request for any VA benefit, including 
apportionment of the veteran's compensation benefits.  

By February 1989 letter, the RO contacted the appellant 
indicating that they wished to act promptly on her "recent 
correspondence," but were unable to take any action because 
she had provided insufficient information.  In July 1989, she 
responded by giving the veteran's name and Social Security 
number.  Again, she did not identify him as the father of her 
children, nor did she request any particular benefit, 
including apportionment of his VA compensation benefits on 
behalf of her children.  It does not appear that further 
action was taken relative to her correspondence.  

On March 21, 1994, the appellant's claim for an apportionment 
of the veteran's VA compensation benefits on behalf of one of 
her daughters (born September [redacted], 1975) and one of her 
sons (born May [redacted], 1980) was received at the RO.  

Upon receipt of the appellant's claim, the RO sent April 11, 
1994 letters to her and the veteran, requesting that each 
submit additional information regarding their income, 
expenses, and net worth.  The veteran submitted the 
information requested by the RO the following month, but the 
appellant failed to respond.  

In a June 1994 special apportionment decision, the RO denied 
the appellant's claim on the basis that she had failed to 
submit the requested information necessary to complete it.  
Both the veteran and the appellant were notified of the 
decision on June 21, 1994.  The appellant was advised that 
she had the right to appeal the decision by filing a Notice 
of Disagreement within 60 days from the date of the letter.  
She was further advised that, if she did not initiate an 
appeal within 60 days, the decision would become final.  

On August 25, 1994, the RO received correspondence from the 
appellant (signed by her on August 23, 1994) again requesting 
an apportionment of the veteran's disability compensation 
benefits on behalf of her son.  She did not indicate 
disagreement with the June 1994 RO decision, nor did she 
request apportionment on behalf of her daughter.

On receipt of the appellant's claim, the RO sent September 2, 
1994 letters to the appellant and the veteran, again 
requesting that each submit information regarding their 
income, expenses, and net worth.  The veteran submitted the 
information requested by the RO the following month, but the 
appellant again failed to respond.  

By December 5, 1994 letter, both the veteran and the 
appellant were notified that the request for apportionment 
had been denied in light of the appellant's continued failure 
to provide information requested by the RO to complete her 
claim.  The appellant was advised of her procedural and 
appellate rights and that her claim would be reconsidered on 
receipt of the requested evidence.  She was also informed 
that, if she did not submit the requested evidence before 
September 2, 1995, any benefits awarded would not be paid for 
any period prior to the date of its receipt.  The appellant 
did not submit the requested information or otherwise 
correspond with the RO prior to September 2, 1995.

In fact, the next pertinent communication from the appellant 
was received at the RO on May 6, 1996.  In that letter, she 
again requested apportionment of the veteran's VA 
compensation benefits on behalf of her son.  On August 21, 
1996, the RO again sent letters to the appellant and the 
veteran, requesting that each submit, within 60 days, 
additional information regarding their income, expenses, and 
net worth.  The veteran submitted the information requested 
in October 1996, but the appellant (for the third time) 
failed to respond.  

By October 28, 1996 letter, both the veteran and the 
appellant were notified that the apportionment claim had been 
denied due to the appellant's failure to submit the evidence 
necessary to complete her claim.  The appellant was further 
advised that she had the right to appeal the decision by 
filing a Notice of Disagreement within 60 days from the date 
of the letter.  She was further advised that, if she did not 
initiate an appeal within 60 days, the decision would become 
final.  

By December 17, 1996 letter, the appellant indicated that she 
disagreed with the RO decision because she did not have a VA 
Form 21-4138, Statement in Support of Claim, on which to 
submit the information requested by the RO.  In January 1997, 
the RO remailed a copy of its August 21, 1996 letter to the 
appellant, along with a VA Form 21-4138.  The appellant again 
failed to furnish the information requested by the RO.  By 
July 8, 1997 letter, the RO again denied the claim based on 
her failure to submit the evidence necessary to complete her 
claim.  

On September [redacted], 1997, the appellant's financial information 
was received at the RO.  By January 1998 special 
apportionment decision, the RO awarded an apportionment of 
the veteran's VA disability compensation benefits to one of 
his minor sons (born May [redacted], 1980), effective October 1, 
1997.  The following month, the appellant appealed the RO 
determination, arguing that an earlier effective was 
warranted as she had filed her claim in 1994 or early 1995.

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (emphasis added).

The effective date of an award of apportionment based on an 
original claim shall be in accordance with the facts found.  
38 C.F.R. § 3.400(e).  On other than original claims, the 
effective date shall be from the first day of the month 
following the month in which the claim for apportionment is 
received.  38 C.F.R. § 3.400(e)(1) (1999).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(1999) (emphasis added).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. § 
3.158(a) (1999).

In simultaneously contested claims, such as the one in this 
case, a Notice of Disagreement from the person adversely 
affected must be filed within 60 days from the date of 
mailing of the notification of the determination to him or 
her; otherwise, that determination will become final.  The 
date of mailing of the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether a Notice of Disagreement has 
been timely filed.  38 U.S.C.A. § 7105A (West 1991); 38 
C.F.R. § 20.501 (1999).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (1999).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

When new and material evidence is received "prior to the 
expiration of the appeal period," that evidence "will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period."  
38 C.F.R. § 3.156; see also Muehl v. West, 13 Vet. App. 159 
(1999).

III.  Analysis

After carefully reviewing the evidence of record, the Board 
finds that an effective date earlier than October 1, 1997, 
for an apportionment of the veteran's VA disability 
compensation benefits on behalf of his son is not warranted.

Initially, the Board finds that the appellant's 1989 
communications with the RO did not constitute a claim for an 
apportionment of the veteran's VA benefits as she did not 
identify the benefit she was seeking, as required by 38 
C.F.R. § 3.155.  In fact, not only did the appellant fail to 
indicate that she was seeking an apportionment of the 
veteran's VA benefits, she failed to identify him as the 
father of her children; as noted, this fact was not evident 
from the birth certificates she submitted.  Simply put, the 
appellant did not identify the benefit she sought and the 
Board finds that it is unreasonable to expect the RO to 
divine her intentions in submitting these documents.  Thus, 
her 1989 communications may not be considered a claim for an 
apportionment of the veteran's VA benefits.

Thus, the Board finds that the appellant's original claim for 
an apportionment of the veteran's compensation benefits (on 
behalf of her son and daughter) was received at the RO on 
March 21, 1994.  As set forth above, the RO denied this claim 
in June 1994 based on her failure to provide the financial 
information requested.  She was notified of the denial on 
June 21, 1994 and advised that she had 60 days to initiate an 
appeal.  38 C.F.R. § 20.501 (1999); 38 U.S.C.A. § 7105A (West 
1991).  

More than 60 days later, on August 25, 1994, the RO received 
a statement from the appellant again requesting an 
apportionment of the veteran's benefits on behalf of her son 
(she did not request apportionment on behalf of her 
daughter).  She did not, as required by 38 C.F.R. § 20.201, 
express dissatisfaction or disagreement with the June 1994 RO 
determination or otherwise express a desire to contest the 
result.  

In any event, the appellant's communication was received more 
than 60 days after notification of the adverse decision.  38 
C.F.R. § 20.501 (1999).  The Board has considered the 
provisions of 38 C.F.R. § 20.305, but finds that the 
appellant is not entitled to the five-day "postmark 
presumption" set forth therein.  Although the actual 
postmark is not of record, because the appellant signed the 
document in question on August 23, 1994, more than 60 days 
after the date she was notified of the RO's adverse decision, 
logic dictates that it could not have been postmarked prior 
to the date she signed it.  Even if the Board presumes that 
her letter was received at the RO on the same day she signed 
it, it would still fall outside the 60-day period in which 
she had to initiate her appeal.  Therefore, as the appellant 
did not timely (i.e. within 60 days) file a Notice of 
Disagreement, the Board finds that the June 1994 RO decision 
became final.  

However, the Board construes her August 25, 1994 statement as 
a new claim for an apportionment, as did the RO.  As set 
forth above, however, that claim was again denied by the RO 
due to the appellant's continued failure to provide the 
requested financial information necessary to complete her 
claim.  Both the appellant and the veteran were notified of 
the RO's second adverse decision by December 5, 1994 letter.  
Again, the appellant did not timely appeal the December 1994 
RO decision; thus, it is final.  Moreover, it is noted that 
at no time prior to September 2, 1995 (one year after the RO 
last requested the additional evidence) did the appellant 
submit any of the information requested by the RO which was 
necessary to complete her claim.  38 C.F.R. § 3.158 (1999).  
Thus, her August 1994 claim can be considered abandoned.  

The next claim for apportionment of the veteran's VA benefits 
was received at the RO on May 6, 1996.  Again, by August 21, 
1996 letter, the RO advised the appellant that she was 
required to submit financial information in order to complete 
her claim.  Again, she failed to respond to the RO request 
within one year.  See 38 C.F.R. § 3.158.  In that regard, the 
Board notes that the RO even mailed her another VA Form 21-
4138 on which to provide the information necessary to 
complete her claim.  However, she nonetheless failed to 
submit the information prior to August 21, 1997.  Thus, her 
May 6, 1996 claim was abandoned.  Id.  

Here, the Board notes that the appellant submitted a December 
1996 letter in response to the RO's October 1996 notification 
that her claim had been denied based on her failure to submit 
the requested financial information.  In that letter, she 
indicated that she "disagreed" with the RO determination 
because she had not received a VA Form 21-4138 on which to 
provide the financial information the RO had requested.  This 
communication is not a Notice of Disagreement with the 
October 1996 denial, but rather, a simple request for a form 
with which the RO complied.  Despite the fact that the RO 
sent her this form, the appellant again failed to complete 
her May 6, 1996 claim by returning the form or otherwise 
provide the information which the RO had requested.  

In fact, the appellant did not actually submit the evidence 
necessary to complete her claim until September [redacted], 1997, 
more than one year after the RO last requested it on August 
21, 1996.  Thus, under 38 C.F.R. § 3.158, the appellant 
abandoned her May 6, 1996 claim.  However, the Board finds, 
as did the RO, that her September [redacted], 1997 communication was 
a new claim for apportionment of the veteran's VA benefits.  
Under 38 C.F.R. § 3.400(e), therefore, the proper effective 
is the first day of the month following the month in which 
the claim for apportionment is received, i.e. October 1, 
1997.  38 C.F.R. § 3.400(e)(1); see also Costa v. West, 11 
Vet. App. 102, 105 (1998).  That is the effective date 
currently assigned by the RO.  

Although the appellant contends that she is entitled to an 
effective date in 1994 or early 1995 as that is when she 
filed her original claim, as set forth above, those claims 
were abandoned as she repeatedly failed to submit the 
information necessary for the adjudication of her claim until 
September [redacted], 1997.  Therefore, there is no basis on which to 
grant an apportionment prior to that date. 

In reaching this decision, the Board notes that the appellant 
has contended that she is also entitled to an apportionment 
of the veteran's benefits on behalf of one of her daughters 
by the veteran.  However, the record indicates that her 
daughter was born on September [redacted], 1975, and would have been 
22 years old as of the date of her September [redacted], 1997 claim 
for apportionment.  While under certain circumstances, a 
veteran's offspring may still be considered a child for VA 
purposes if he or she is under the age of 23 and is pursuing 
a course of instruction at an approved educational 
institution, there is no indication of record that the 
appellant's daughter falls into this category.  38 C.F.R. § 
3.57(a)(1)(iii).


ORDER

An effective date earlier than October 1, 1997 for an 
apportionment of the veteran's VA compensation benefits is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

